UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6109



HARKLESS A. FOSSIE,

                                            Plaintiff - Appellant,

          versus


JERRY G. MONETTE; HORACE GADDY; CRAVEN COUNTY
CONFINEMENT FACILITY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior District
Judge. (CA-00-738-5-2-BR)


Submitted:   July 26, 2001                 Decided:    July 31, 2001


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Harkless A. Fossie, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Harkless A. Fossie, a North Carolina inmate, appeals the dis-

trict court’s order denying relief on his 42 U.S.C.A. § 1983 (West

Supp. 2000) complaint under 28 U.S.C.A. § 1915A (West Supp. 2000).

We have reviewed the record and the district court’s opinion and

find that this appeal is frivolous.   Accordingly, we dismiss the

appeal on the reasoning of the district court.      See Fossie v.

Monette, No. CA-00-738-5-2-BR (E.D.N.C. Nov. 14, 2000).   Further,

we deny Fossie’s motion for appointment of counsel, his motion for

assistance in payment of filing fees, and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                2